Exhibit 10.12

FOURTH AMENDED AND RESTATED NOTE

U.S. $175,000,000

 

Amended and Restated as of December 17, 2001
Amended and Restated as of August 21, 2002
Amended and Restated as of May 6, 2003
Amended and Restated as of June 18, 2003

 

FOR VALUE RECEIVED, E-LOAN, INC., a corporation organized and existing under the
laws of California (the "Borrower"), hereby promises to pay to the order of GMAC
Bank, a federal savings bank (the "Lender"), in lawful money of the United
States of America in immediately available funds on the Expiry Date (as defined
in the Warehouse Credit Agreement) the principal sum of ONE HUNDRED SEVENTY FIVE
MILLION United States dollars ($175,000,000), or, if less, the aggregate unpaid
principal amount of all Advances (as defined in the Warehouse Credit Agreement)
made by the Lender to the Borrower pursuant to the Warehouse Credit Agreement.

The Borrower promises also to pay interest on the unpaid principal amount of
each Advance from the date such Advance is made until paid in full, at the
interest rates, and at the times, as specified in the Warehouse Credit
Agreement.

This Fourth Amended and Restated Note ("Amended and Restated Note"), amends,
restates and supersedes all prior notes, including that certain Note dated
November 1, 2001 in the amount of $50,000,000 ("Original Note"), as amended and
restated from time to time. The Original Note as amended and restated from time
to time shall collectively be referred to as the "Note". However, the Amended
and Restated Note shall in no way extinguish the Borrower's unconditional
obligation to repay all indebtedness evidenced by the Original Note, as amended
from time to time. This Note is referred to in the Warehouse Credit Agreement,
dated as of November 1, 2001 ("Warehouse Credit Agreement"). This Note is
secured by the Warehouse Security Agreement, dated as of November 1, 2001.

This Note is subject to mandatory prepayment as provided in Section 4.02 of the
Warehouse Credit Agreement and, in case an Event of Default (as defined in the
Warehouse Credit Agreement) shall occur and be continuing, the principal of and
accrued interest on this Note may be declared to be due and payable in the
manner and with the effect provided in the Warehouse Credit Agreement.

The Borrower hereby waives diligence, presentment, protest, demand or notice of
every kind in connection with this Note.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE
STATE OF DELAWARE WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS.

E-LOAN, INC.

By: __/s/ _____________________

Name: Matt Roberts
Title: CFO






--------------------------------------------------------------------------------


